Exhibit (10)X

[target1679722v2exhibi_image1.gif]




Target Corporation 2011 Long-Term Incentive Plan


EXECUTIVE
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
(U.S. and Canada)
THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made
in Minneapolis, Minnesota as of the date of grant (the “Grant Date”) set forth
in the award letter (the “Award Letter”) by and between the Company and the
person (the “Executive”) identified in the Award Letter. This award (the
“Award”) of Performance-Based Restricted Stock Units (“PBRSUs”), provided to you
as a Service Provider, is being issued under the Target Corporation 2011
Long-Term Incentive Plan (the “Plan”), subject to the following terms and
conditions. The intent of the Award is for the Executive to earn the Award,
subject to minimum Company performance, for providing Service to the Company or
a Subsidiary through the three full fiscal years after the Grant Date and,
except for the specific circumstances described in this Agreement, receive the
Shares issuable under the PBRSUs after the end of that period.


1.    Definitions. Except as otherwise provided in this Agreement, the defined
terms used in this Agreement shall have the same meaning as in the Plan. The
term “Committee” shall also include those persons to whom authority has been
delegated under the Plan.


2.    Grant of PBRSUs.


(a)    Subject to the relevant terms of the Plan and this Agreement, as of the
Grant Date, the Company has granted the Executive the number of PBRSUs set forth
in the Award Letter (the “Goal Payout”). The maximum number of Shares that may
be earned is equal to 125% of the Goal Payout (the “Maximum Payout”). The number
of Shares actually earned, if any, shall depend on the Company’s performance
during the period comprised of the Company’s three consecutive fiscal years
beginning with the first full fiscal year commencing after the Grant Date (the
“Performance Period”).


(b)    Except as set forth in Section 7, if the Minimum Performance Condition
described in Section 3 is satisfied, the actual number of Shares earned will be
determined by the Committee pursuant to a formula established by the Committee
to measure the Company’s performance during the Performance Period (the “Payout
Formula”). The determination of the actual number of Shares earned, which shall
not exceed the Maximum Payout, shall occur as soon as practicable after
completion of the Performance Period, but in any event not later than November
30 of the calendar year in which the Performance Period ends (the date the
Committee so determines, the “Final Determination Date”). A description of the
Payout Formula and the percentage of Shares to be earned, if any, for the
various levels of



--------------------------------------------------------------------------------



performance will be communicated to the Executive. All decisions of the
Committee regarding the application of the Payout Formula and the number of
Shares earned shall be final and binding on the Executive. Except as set forth
in Section 7, the Award shall be cancelled and the Executive shall have no
rights hereunder if any of the following occur: (i) the Committee determines on
the Determination Date described in Section 3 that the Minimum Performance
Condition has not been satisfied, or (ii) the Final Determination Date does not
occur.


3.    Minimum Performance Condition. Except as set forth in Section 7, as a
condition to the receipt of any Shares in settlement of the Award, the Company’s
earnings from continuing operations before interest expense and income taxes,
excluding: (a) restructuring, exit or disposal costs under ASC 420 and ASC 712,
(b) impairment charges under ASC 350 and ASC 360, and (c) benefit plan
curtailment, settlement, amendment and termination gains and losses under ASC
715, must be greater than zero for the first full fiscal year of the Performance
Period (the “Minimum Performance Condition”). The Committee shall determine
whether the Minimum Performance Condition is satisfied as soon as practicable
after completion of the first full fiscal year of the Performance Period, but in
any event not later than November 30 of the calendar year in which the first
full fiscal year of the Performance Period ends (the date the Committee so
determines, the “Determination Date”).


4.    Vesting Schedule. The PBRSUs shall vest on the earlier of: (a) the end of
the Performance Period, in which case, the PBRSUs shall vest in the amount
determined by the Committee pursuant to the Payout Formula; (b) the date that
the conditions for an Accelerated Vesting Event set forth in Section 5 are
satisfied, in which case, the PBRSUs shall vest in the amount specified under
the respective Accelerated Vesting Event; or (c) as specified in Sections 6 or
7. The date of vesting is referred to as the “Vesting Date”. All such vested
PBRSUs shall be paid out as provided in Section 11, in accordance with and
subject to any restrictions set forth in this Agreement, the Plan or any Release
Agreement that the Executive may be required to enter pursuant to Sections 5 or
6. “Release Agreement” means an agreement containing a release of claims, a
covenant not to engage in competitive employment, and/or other provisions deemed
appropriate by the Committee in its sole discretion and, for an Executive
subject to Canadian employment law, will be satisfied by the release
contemplated in his or her separate employment agreement, including the
post-employment confidentiality, non-compete and non-solicitation provisions
contained in that separate employment agreement.


5.    Accelerated Vesting Events. Upon the occurrence of one of the following
events (each, an “Accelerated Vesting Event”), the PBRSUs subject to this
Agreement shall vest as provided below:


(a)    Early Retirement. If the Early Retirement Conditions are satisfied the
PBRSUs shall vest in the amount determined by the Committee pursuant to the
Payout Formula (if the Minimum Performance Condition is satisfied) as of the
later of (i) the Determination Date, or (ii) the date the last of the Early
Retirement Conditions is satisfied, as applicable. The “Early Retirement
Conditions” are: (i) the Executive attaining age 55 and completing at least 15
years of Service (which 15 years need not be continuous) on or prior to the
Executive’s voluntary termination of Service, (ii) the Company receiving a valid
unrevoked Release Agreement from the Executive, and (iii) the Executive must
have commenced

2.

--------------------------------------------------------------------------------



discussions with the Company’s Chief Executive Officer or most senior human
resources executive regarding the Executive’s consideration of termination at
least six months prior to the Executive’s voluntary termination of Service.


(b)    Normal Retirement. If the Normal Retirement Conditions are satisfied the
PBRSUs shall vest in the amount determined by the Committee pursuant to the
Payout Formula (if the Minimum Performance Condition is satisfied) as of the
later of (i) the Determination Date, or (ii) the date the last of the Normal
Retirement Conditions is satisfied, as applicable. The “Normal Retirement
Conditions” are: (i) the Executive attaining age 60 and completing at least 10
years of Service (which 10 years need not be continuous) on or prior to the
Executive’s voluntary termination of Service, (ii) the Company receiving a valid
unrevoked Release Agreement from the Executive, and (iii) the Executive must
have commenced discussions with the Company’s Chief Executive Officer or most
senior human resources executive regarding the Executive’s consideration of
termination at least six months prior to the Executive’s voluntary termination
of Service.


(c)    Death. In the case of the Executive’s death prior to the Executive’s
termination of Service, the PBRSUs shall vest in the amount determined by the
Committee pursuant to the Payout Formula (if the Minimum Performance Condition
is satisfied) as of the later of (i) the Determination Date, or (ii) the date of
the Executive’s death.


(d)    Disability. In the case of the Executive’s Disability prior to the
Executive’s termination of Service, the PBRSUs shall vest in the amount
determined by the Committee pursuant to the Payout Formula (if the Minimum
Performance Condition is satisfied) as of the later of (i) the Determination
Date, or (ii) the date of the Executive’s Disability.


6.    Involuntary Service Separation. Notwithstanding any other provisions of
this Agreement to the contrary, and provided that the Company has received a
valid unrevoked Release Agreement from the Executive, if the Executive’s Service
is involuntarily terminated by the Company or a Subsidiary to which the
Executive is providing Service (the “Service Recipient”) prior to the end of the
Performance Period other than for Cause (an “Involuntary Service Separation”),
then PBRSUs equal to 50% of the Goal Payout shall vest (if the Minimum
Performance Condition is satisfied) as of the later of (a) the Determination
Date, or (b) the date of the Executive’s Involuntary Service Separation. All
remaining PBRSUs shall be cancelled and the Executive shall have no rights to
such cancelled PBRSUs.


7.    Change in Control.


(a)    If a Change in Control occurs prior to the Determination Date or after a
Committee determination on the Determination Date that the Minimum Performance
Condition has been satisfied, the Award will continue to be subject to the
Vesting Schedule provided in Section 4, the Minimum Performance Condition shall
be deemed to be satisfied and, at the end of the Performance Period, the total
number of Shares earned under the Payout Formula shall be deemed to be equal to
the Goal Payout, except that if, after a Change in Control and prior to the end
of the Performance Period:



3.

--------------------------------------------------------------------------------



(i)    the Executive’s Service terminates voluntarily by the Executive for Good
Reason (as defined in Section 11(b)(1)(y) of the Plan) or involuntarily without
Cause, and provided that the Company has received a valid unrevoked Release
Agreement from the Executive, then the total number of Shares earned under the
Payout Formula shall be deemed to be equal to the greater of (A) 50% of the Goal
Payout, or (B) the Goal Payout multiplied by a fraction. The numerator of such
fraction referred to in this Section 7(a)(i)(B) shall be the number of months
that have elapsed between the Grant Date and the date of termination of Service
following the Change in Control, and the denominator shall be thirty-six (36)
months. Notwithstanding the foregoing in this Section 7(a)(i), the PBRSUs shall
vest in an amount equal to the Goal Payout if, on or prior to the termination of
Service under this Section 7(a)(i), the Executive satisfies the age and years of
Service requirements of either the “Early Retirement Conditions” in Section 5(a)
or the “Normal Retirement Conditions” in Section 5(b) and the Company has
received a valid unrevoked Release Agreement from the Executive.


(ii)    the Executive experiences an Accelerated Vesting Event described in
Section 5, then the PBRSUs subject to this Agreement shall vest in an amount
equal to the Goal Payout as of the date specified for the applicable Accelerated
Vesting Event in Section 5.


(b)    If, prior to a Change in Control, the Committee has determined on the
Determination Date that the Minimum Performance Condition has not been
satisfied, then the Award shall be cancelled and the Executive shall have no
rights hereunder.


8.    Cause. Notwithstanding any other provisions of this Agreement to the
contrary, if the Committee concludes, in its sole discretion, that the
Executive’s Service was terminated in whole or in part for Cause, all of the
PBRSUs subject to the Award shall terminate immediately and the Executive shall
have no rights hereunder.


9.    Other Termination; Changes of Service. If the Executive’s termination of
Service occurs at any time prior to the end of the Performance Period for any
reason not meeting the conditions specified in Sections 5 through 8, all of the
PBRSUs subject to the Award shall terminate effective as of the date of
termination of Service and the Executive shall have no rights hereunder. Service
shall not be deemed terminated in the case of (a) any approved leave of absence,
or (b) transfers among the Company and any Subsidiaries in the same Service
Provider capacity; however, a termination of Service shall occur if (i) the
relationship the Executive had with the Company or a Subsidiary at the Grant
Date terminates, even if the Executive continues in another Service Provider
capacity with the Company or a Subsidiary, or (ii) the Executive experiences a
“separation from service” within the meaning of Code Section 409A.


10.    Dividend Equivalents. The Executive shall have the right to receive
additional PBRSUs with a value equal to the regular cash dividend paid on one
Share for each PBRSU earned pursuant to this Agreement prior to the conversion
of PBRSUs and issuance of Shares pursuant to Section 11. The dividend
equivalents will be based on the actual number of PBRSUs earned pursuant to this
Agreement. The number of additional PBRSUs to be received as dividend
equivalents for each PBRSU held shall be determined by dividing the cash
dividend per share by the Fair Market Value of one Share on the dividend payment
date; provided, however, that for purposes of avoiding the issuance of
fractional PBRSUs, on

4.

--------------------------------------------------------------------------------



each dividend payment date the additional PBRSUs issued as dividend equivalents
shall be rounded up to the nearest whole number. All such additional PBRSUs
received as dividend equivalents shall be subject to forfeiture in the same
manner and to the same extent as the original PBRSUs granted hereby, and shall
be converted into Shares on the basis and at the time set forth in Section 11
hereof.


11.    Conversion of PBRSUs and Issuance of Shares.


(a)    Timing. Vested PBRSUs shall be converted to Shares in accordance with the
Payout Formula and shall be issued within 90 days following the Final
Determination Date, but in any event not later than December 31 of the calendar
year in which the Performance Period ends.


(b)    Unvested PBRSUs. All of the PBRSUs subject to the Award that are unvested
as of the time the vested PBRSUs are converted and Shares are issued under this
Section 11 shall terminate immediately and the Executive shall have no rights
hereunder with respect to those unvested PBRSUs.


(c)    Code Section 409A. The Committee in its sole discretion may accelerate or
delay the distribution of any payment under this Agreement to the extent allowed
or required under Code Section 409A. Payment of amounts under this Agreement are
intended to comply with the requirements of Code Section 409A and this Agreement
shall in all respects be administered and construed to give effect to such
intent.


12.    Taxes. The Executive acknowledges that (a) the ultimate liability for any
and all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”) legally due by him or her is and
remains the Executive’s responsibility and may exceed the amount actually
withheld by the Company and/or the Service Recipient and (b) the Company and/or
the Service Recipient or a former Service Recipient, as applicable, (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PBRSUs, including, but not limited to, the
grant, vesting and/or conversion of the PBRSUs and issuance of Shares; (ii) do
not commit and are under no obligation to structure the terms of the grant or
any aspect of the PBRSUs to reduce or eliminate the Executive’s liability for
Tax-Related Items; (iii) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction if the Executive has become subject to tax
in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event; and (iv) may refuse to deliver the Shares to the
Executive if he or she fails to comply with his or her obligations in connection
with the Tax-Related Items as provided in this Section.


The Executive authorizes and consents to the Company and/or the Service
Recipient, or their respective agents, satisfying all applicable Tax-Related
Items which the Company reasonably determines are legally payable by him or her
by withholding from the Shares that would otherwise be delivered to the
Executive the highest number of whole Shares that the Company determines has a
value less than or equal to the aggregate applicable Tax-Related Items. In lieu
thereof, the Executive may elect at the time of conversion of the PBRSUs such
other then-permitted method or combination of methods established by the Company
and/or the Service Recipient to satisfy the Executive’s Tax-Related Items.



5.

--------------------------------------------------------------------------------



13.    Limitations on Transfer. The Award shall not be sold, assigned,
transferred, exchanged or encumbered by the Executive other than pursuant to the
terms of the Plan.


14.    Recoupment Provision. In the event of a restatement of the Company’s
consolidated financial statements that is caused, in whole or in part, by the
intentional misconduct of the Executive, the Company may take one or more of the
following actions with respect to the Award, as determined by the Compensation
Committee of the Board (the “Compensation Committee”) in its sole discretion,
and the Executive shall be bound by such determination:


(a)    cancel all or a portion of the PBRSUs, whether vested or unvested,
including any dividend equivalents related to the Award; and


(b)    require repayment of all or any portion of the amounts realized or
received by the Executive resulting from the conversion of PBRSUs to Shares or
the sale of Shares related to the Award.


The term “restatement” shall mean the result of revising financial statements
previously filed with the Securities and Exchange Commission to reflect the
correction of an error. The term “intentional misconduct” shall be limited to
conduct that the Compensation Committee determines indicates intent to mislead
management, the Board, or the Company’s shareholders, but shall not include good
faith errors in judgment made by the Executive.


The Executive agrees that the Company may setoff any amounts it is entitled to
recover under this Section against any amounts owed by the Company to the
Executive under any of the Company’s deferred compensation plans to the extent
permitted under Code Section 409A. The Executive further agrees that the terms
of this Section shall survive the Executive’s termination of Service and any
conversion of the Award into Shares. This Section 14 shall not apply, and no
amounts may be recovered hereunder, following a Change in Control.


15.    No Employment Rights. Nothing in this Agreement, the Plan or the Award
Letter shall confer upon the Executive any right to continued Service with the
Company or any Subsidiary, as applicable, nor shall it interfere with or limit
in any way any right of the Company or any Subsidiary, as applicable, to
terminate the Executive’s Service at any time with or without Cause or change
the Executive’s compensation, other benefits, job responsibilities or title
provided in compliance with applicable local laws and permitted under the terms
of the Executive’s Service contract, if any.


(a)    The Executive’s rights to vest in the PBRSUs or receive Shares after
termination of Service shall be determined pursuant to Sections 4 through 11.
Those rights and the Executive’s date of termination of Service will not be
extended by any notice period mandated under local law (e.g., active service
would not include a period of “garden leave” or similar notice period pursuant
to local law).


(b)    This Agreement, the Plan and the Award Letter are separate from, and
shall not form, any part of the contract of Service of the Executive, or affect
any of the rights

6.

--------------------------------------------------------------------------------



and obligations arising from the Service relationship between the Executive and
the Company and/or the Service Recipient.


(c)    No Service Provider has a right to participate in the Plan. All decisions
with respect to future grants, if any, shall be at the sole discretion of the
Company and/or the Service Recipient.


(d)    The Executive will have no claim or right of action in respect of any
decision, omission or discretion which may operate to the disadvantage of the
Executive.


16.    Nature of Grant. In accepting the grant, the Executive acknowledges,
understands, and agrees that:


(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement,
and any such modification, amendment, suspension or termination will not
constitute a constructive or wrongful dismissal;


(b)    the PBRSUs are extraordinary items and are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or welfare or retirement
benefits or similar payments;


(c)    in no event should the PBRSUs be considered as compensation for, or
relating in any way to, past services for the Company or the Service Recipient,
nor are the PBRSUs or the underlying Shares intended to replace any pension
rights or compensation;


(d)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


(e)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Executive’s participation
in the Plan or the PBRSUs;


(f)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the PBRSUs resulting from termination of the Executive’s Service
(for any reason whatsoever and whether or not in breach of local labor laws),
and in consideration of the grant of the PBRSUs to which the Executive is
otherwise not entitled, the Executive irrevocably (i) agrees never to institute
any such claim against the Company or the Service Recipient, (ii) waives the
Executive’s ability, if any, to bring any such claim, and (iii) releases the
Company and the Service Recipient from any such claim. If, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, the Executive shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims; and



7.

--------------------------------------------------------------------------------



(g)    the Executive is hereby advised to consult with personal tax, legal and
financial advisors regarding participation in the Plan before taking any action
related to the PBRSUs or the Plan.


17.    Governing Law; Venue; Jurisdiction; Severability. To the extent that
federal laws do not otherwise control, this Agreement, the Award Letter, the
Plan and all determinations made and actions taken pursuant to the Plan shall be
governed by the laws of the State of Minnesota without regard to its
conflicts-of-law principles and shall be construed accordingly. The exclusive
forum and venue for any legal action arising out of or related to this Agreement
shall be the United States District Court for the District of Minnesota, and the
parties submit to the personal jurisdiction of that court. If neither subject
matter nor diversity jurisdiction exists in the United States District Court for
the District of Minnesota, then the exclusive forum and venue for any such
action shall be the courts of the State of Minnesota located in Hennepin County,
and the Executive, as a condition of this Agreement, consents to the personal
jurisdiction of that court. If any provision of this Agreement, the Award Letter
or the Plan shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Agreement, the Award
Letter or the Plan, and the Agreement, the Award Letter and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.


18.    Currencies and Dates. Unless otherwise stated, all dollars specified in
this Agreement and the Award Letter shall be in U.S. dollars and all dates
specified in this Agreement shall be U.S. dates.


19.    Language Consent. The parties acknowledge that it is their express wish
that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention, ainsi que de tous documents, avis
et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés
directement ou indirectement à la présente convention. If the Executive has
received this Agreement or any other Plan document translated into a language
other than English, the English version shall control.


20.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Executive’s participation in the Plan, on the
PBRSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Executive to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.


21.    Plan and Award Letter Incorporated by Reference; Electronic Delivery. The
Plan, as hereafter amended from time to time, and the Award Letter shall be
deemed to be incorporated into this Agreement and are integral parts hereof. In
the event there is any inconsistency between the provisions of this Agreement
and the Plan, the provisions of the Plan shall govern. The Company or a third
party designated by the Company may deliver to the Executive by electronic means
any documents related to his or her participation in the Plan. The Executive
acknowledges receipt of a copy of the Plan and the Award Letter.  



8.

--------------------------------------------------------------------------------





[End of Agreement]



9.